Priority
The cross reference to related applications at the start of the specification misidentifies the instant application.

The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Specification
The abstract of the disclosure is objected to because it is identical to one that has already patented.  The abstract should provide a concise statement of that which is new in the art to which the claims of the instant application, not the parent, pertain.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation, “the two plate members are coupled with each other by means of a plurality of rivets arranged adjacent to the pinion gear in a circumferential direction on an outer side of the plurality of elastic bodies in the radial direction”.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed..

Claim Rejections - 35 USC § 103
Claims 1, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stromberg, US 3,138,011 in view of Dinger, US 10,281,019.  Stromberg discloses a damper device configured to include a plurality of rotational elements including an input element (10) to which a torque from an engine is transmitted and an output element (1), a plurality of elastic bodies (A, C) respectively arranged to transmit a torque between the input element and the output element, the damper device comprising:
a plurality of inner elastic bodies (B) configured to work in parallel to the plurality of elastic bodies when the torque transmitted between the input element and the output element is equal to or larger than a predetermined value (see Fig. 3),

Stromberg does not expressly disclose the plurality of elastic bodies (A, C) disposed inside the mass body of a rotary inertia mass damper.   
At Fig. 1, Dinger shows a damper device (100) comprising an elastic body (160) disposed inside the mass body (170) of a rotary inertia mass damper (130).  At col. 1, lines 27-40, Dinger teaches making the damper device with the rotary inertia mass damper in order to eliminate torsional vibrations.  It would have been obvious to one of ordinary skill in the art to modify the damper device of Stromberg by arranging its plurality of elastic bodies inside the mass body of a rotary inertia mass damper in order to eliminate torsional vibrations as taught by Dinger.  
As to claims 7 & 8, Stromberg discloses the plurality of rotational elements includes an intermediate element (14),
wherein the plurality of elastic bodies include a plurality of first elastic bodies (A) arranged to transmit a torque between the input element (10) and the intermediate element, and a plurality of second elastic bodies (C) arranged to transmit a torque between the intermediate element and the output element (1),
wherein the output element is operatively connected to an input shaft of a transmission (col. 2, lines 3-6).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
At col. 14, lines 7+, Takikawa ‘824 discloses how to modify a damper device with elastic bodies SP1 and SP2 in series so that elastic bodies are in parallel.
Wysgol discloses a damper device (10) comprising a plurality of elastic bodies (44) disposed inside the mass body (24) of a rotary inertia mass damper (20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679